261 F.2d 835
59-1 USTC  P 9163
UNITED STATES of America, Appellant,v.George Gordon BONNYMAN and Isabel A. Bonnyman, Appellees.
No. 13506.
United States Court of Appeals Sixth Circuit.
Dec. 16, 1958.

Charles K. Rice, Lee A. Jackson, Harry Baum, Washington, D.C., and argued by Melvin L. Lebow, Dept. of Justice, Washington, D.C., John C. Crawford, Jr., Knoxville, Tenn., for appellant.
Fowler, Rowntree & Fowler, Knoxville, Tenn., argued by Samuel F. Fowler, Jr., Knoxville, Tenn., for appellees.
Before ALLEN, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
This case, brought here on appeal by the United States from the judgment of the United States District Court, has been heard and considered upon the oral arguments and briefs of attorneys and upon the record in the case;And it appearing, from the reasoning in the opinion of District Judge Taylor published in D.C.E.D.Tenn., 156 F. Supp. 625, that a correct result was reached;


2
The judgment of the District Court is affirmed.